         Case 1:18-cv-00289-JEB Document 16 Filed 10/02/18 Page 1 of 1




                          UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA



 GILBERTO RODRIGUEZ CHAVERRA,

        Plaintiff,
               v.                                       Civil Action No. 18-289 (JEB)
 U.S. IMMIGRATION AND CUSTOMS
 ENFORCEMENT, et al.,

        Defendants.


                                          ORDER

      For the reasons set forth in the accompanying Memorandum Opinion, the Court

ORDERS that:

      1. Defendants’ Partial Motion to Dismiss is GRANTED;

      2. Counts VI and VII are DISMISSED WITHOUT PREJUDICE; and

      3. The parties shall meet, confer, and submit a joint proposed briefing schedule for the

          remaining FOIA counts by October 16, 2018.

IT IS SO ORDERED.

                                                   /s/ James E. Boasberg
                                                   JAMES E. BOASBERG
                                                   United States District Judge
Date: October 2, 2018




                                              1
